DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group III, claims 10 and 12-19 in the reply filed on 2/14/22 is acknowledged.
Claims 1-6, 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/22.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The use of the term Sodex [0108], and Bio-RAD [0108, 0112, 0114], which is a trade name or a mark used in commerce, has been noted in this application. The above list may not be exhaustive. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Objections
Claims 10, 12, and 19 are objected to because of the following informalities:  Claim 10 depends from a non-elected claim 1, and claims 12 and 19 depends on non-elected claim 1 by virtue of being dependent on claim 10.  Examiner recommends amending claim 10 to be an independent claim by removing the dependency on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, claim 12 recites “a microorganism” and “a culture of the microorganism”.  Claim 12 depends on claim 10 which also recites a microorganism. It is 
Regarding claims 13-17, these claims have the same lack of clarity as claim 12 above. Each claim recites “a microorganism” and “a culture of the microorganism” and the claims refer to prior claims that contain a microorganism, so one will be unable to determine which microorganism is referring to.  
Further regarding claims 13-17, claim 13 depends on canceled claim 11.  Claims 14-17 all depend from claim 13 directly or indirectly and thus ultimately depend on canceled claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wichelecki (US 11,053,528 B2, priority filing date of 12/2016) and in view of Stec (Stec, B., Yang, H., Johnson, K. A., Chen, L., & Roberts, M. F. (2000). MJ0109 is an enzyme that is both .
Regarding claim 10 and 18, Wichelecki teaches using an enzymatic process for the creation of D-allulose (also known as D-psicose) (allulose hereafter, a sugar) (title, column 1 lines 29-31).  Wichelecki teaches using allulose 6 phosphate phosphatase (A6PP) to convert allulose 6-phosphate (A6P) to D-allulose (claim 1 (v), figure 2). 
Wichelecki does not teach using an inositol mono phosphatase to catalyze the conversion of allulose 6-phosphate to D-allulose. 
Stec teaches an inositol mono phosphatase that can act as a phosphatase on both fructose (sugar and a 5-membered ring same as allulose) and inositol (6-membered ring) (abstract, p1046 left column lines 27-32).  Stec further teaches that this is not the first instance where an enzyme optimized for two distinct activities in unrelated biochemical pathways has been discovered (p1046 left column lines 32-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enzymatic pathway to produce allulose as taught by Wichelecki by replacing the A6PP of Wichelecki with the inositol mono phosphatase of Stec.  One of ordinary skill in the art would be motivated to do so because it would be obvious to try using an inositol mono phosphatase as Stec was able to show phosphatase activity on both a 5- and 6-membered ring.  There would be a reasonable expectation of success as both Wichelecki and Stec are in the same field of endeavor of using enzymes to catalyze reactions of phosphate removal to produce sugars. 

	
Regarding claim 12 and 18, Wichelecki teaches using an allulose 6-phosphate 3–epimerase to convert fructose-6-phosphate (F6P) to allulose-6-phosphate (A6P) (claim 1 (iv), figure 2). While the enzyme name does not match the claimed enzyme name, the substrate and product are the same and thus the claimed enzyme is the same as and a synonym of the enzyme of Wichelecki. 
Regarding claim 13 and 18, Wichelecki teaches a phosphoglucoisomerase (PGI) to convert glucose-6-phosphate (G6P) to fructose 6-phosphate (F6P) (claim 1 (iii), figure 2). Again, the enzyme name is not an exact match, but a synonym of the enzyme of Wicheleck as the reaction components are the same.
Regarding claim 14 and 18, Wihelecki teaches using a phosphoglucomutase to convert glucose 6-phosphate (G6P) to fructose 6-phosphate (F6P) (claim 1 (ii), figure 2). 
Regarding claim 15 and 18, Wichelecki teaches that glucose 6-phosphate can be generated using a glucokinase, glucose, and sodium polyphosphate (column 8 lines 12-13). 
Regarding claim 16 and 18, Wichelecki teaches using alpha-glucan phosphorylase, maltodextrin phosphorylase, starch phosphorylase or glycogen phosphorylase to generate glucose-1-phosphate (G1P) (column 6 lines 51-59).  Wichelecki teaches that the saccharides used to generate the G1P can be starch, sucrose, cellulose, or derivatives (column 6 lines 62-67).  Wichelecki teaches that the phosphate ion needed for this reaction comes from the A6PP dephosphorylation of A6P step (claim 5). 
Regarding claim 17 and 18, Wichelecki teaches using isoamylase, a pullulanase, an alpha - amylase to contact starch to generate starch derivates including glucose (claim 2, column 7 lines 4-6, figure 2). Wichelecki further teaches that the saccharides used can be maltodextrin (column 2 lines 21-25). 
Regarding claim 19, Wichelecki teaches 37-85oC and pH from 5-8 (claim 3). Time from 8-48 hours and can be adjusted accordingly (column 9 lines 39-47). The claimed temperature ranges (40-80oC) lie entirely within the teachings of Wichelecki while the pH ranges overlap from 5-8 and the times overlap from 8-24 hours. As the claimed ranges overlap with the ranges of Wichelecki, a prima facie case of obviousness exists. 

Claims 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wichelecki (US 11,053,528 B2, priority to filing date of 12/2016) and Stec (Stec, B., Yang, H., Johnson, K. A., Chen, L., & Roberts, M. F. (2000). MJ0109 is an enzyme that is both an inositol monophosphatase and the'missing'archaeal fructose-1, 6-bisphosphatase. Nature structural biology, 7(11), 1046-1050), and in view of Chin (Chin J., Alexander D.H., Marks P., Korlach J., Clum A., Copeland A.; Directly Submitted (APR-2013) to the EMBL/GenBank/DDBJ databases See attached Appendix).
Regarding claim 10, Wichelecki teaches using an enzymatic process for the creation of D-allulose (also known as D-psicose) (allulose hereafter) (title, column 1 lines 29-31). Wichelecki teaches using allulose 6 phosphate phosphatase (A6PP) to convert allulose 6-phosphate (A6P) to D-allulose (claim 1 (v), figure 2). Stec teaches an inositol mono phosphatase that can act as a phosphatase on both fructose (sugar and a 5 membered ring same as allulose) and inositol (6 membered ring) (abstract, p1046 left column lines 27-32). Stec further teaches that this is not the first instance where an enzyme optimized for two distinct activities in unrelated biochemical pathways has been discovered (p1046 left column lines 32-35).
Wichelecki and Stec fail to teach any of the SEQ ID NOs in claim 1.

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the inositol mono phosphatase in the enzymatic pathway to produce allulose (discussed in the 103 rejection above) with the inositol mono phosphatase of Chin.  One of ordinary skill in the art would be motivated to do so because it would be a simple substitution of one known inositol mono phosphatase with another known inositiol mono phosphatase.  There would be a reasonable expectation of success as both Wicheleck, Stec, and Chin are in the same field of endeavor of using enzymes to catalyze reactions of phosphate removal to produce sugars. 
Regarding claims 12-19, see the above 103 rejection. 

Conclusion
No claims are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657